Exhibit 10.1

 

MCEWEN MINING INC.

 

AND

 

NATHAN STUBINA

 

EMPLOYMENT AGREEMENT

 

Dated February 18, 2014

 

CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made the 18th day of February 2014, between McEwen
Mining Inc., a Colorado corporation (the “Employer”) and Nathan Stubina (the
“Employee”) (the “Agreement”). In consideration of the mutual covenants
contained in this Agreement, the sufficiency of which are expressly
acknowledged, the Employer and the Employee agree as follows:

 

ARTICLE 1

TERM OF EMPLOYMENT

 

1.1                               Employment. Effective with the date of this
Agreement, the Employer agrees to employ the Employee and the Employee agrees to
be employed by the Employer upon the terms and conditions hereinafter set forth.

 

1.2                               Term. The employment of the Employee by the
Employer as provided herein shall commence on March 4th, 2014 (the “Commencement
Date”) and shall continue until the Agreement is terminated in accordance with
Article 4 herein.

 

1.3                               Place of Performance. In connection with the
Employee’s employment by the Employer, the Employee shall be based out of
Toronto, Canada except for required travel on the Employer’s business to an
extent reasonable and necessary for the performance of the duties of the
Employee. The Employee acknowledges that in connection with the Employee’s
employment, travel to Mexico may be required and that such travel entails
certain risks.

 

1.4                               Non-Solicitation. Employee shall not, during
the term of this Agreement and for a period of eighteen (18) months following
the termination of this Agreement for any reason, on his own behalf or on behalf
of or in connection with any other person or entity, without the prior written
consent of the Employer, directly or indirectly, in any capacity whatsoever,
alone, through or in connection with any person or entity, offer employment or
engagement to or solicit the employment or engagement of or otherwise entice
away from the employment or engagement of the Employer, any individual who is
employed or engaged by the Employer.

 

ARTICLE 2

DUTIES OF THE EMPLOYEE

 

2.1                               Duties. The Employee shall be employed with
the title of Vice President, Technology and shall be subject to the general
direction and control of, and shall report to, Rob McEwen or his designate Ian
Ball. The Employee shall have such duties as are

 

--------------------------------------------------------------------------------


 

customarily performed by the Vice President, Technology, and such other duties
as may be assigned from time to time, including specifically:

 

·             You will be a member of our senior management team. Your
responsibilities will cover a wide spectrum of activities with the objective of
accelerating our growth of profits. Such as Finding an economic metallurgical
solution for processing the Tonkin deposit; Providing technical oversight and
recommendations to our JV partner at the San Jose mine; Developing our in-house
analytical skills for efficiency, capital allocation and for property and
capital evaluations; Implementing a system of psychometric assessments to
optimize our use of human resources; and Researching, identifying and overseeing
the implementation of technologies that will improve our operating margins. The
above list of responsibilities should not be considered as all inclusive because
we are a small, growing, entrepreneurial company that will have many
unanticipated new tasks for our senior management team to assume. The big
overriding question that I want you to reflect upon is “what does the mining
company of the 22nd century look like and how do we get there in the next 10
years?”

 

2.2                               Extent of Duties. The Employee shall devote
substantially his full time, best efforts, attention and energies to the
business of the Employer. During the term of this Agreement, the Employee shall
not be employed with or provide services to any person, firm or entity other
than the Employer; provided, however, that Employee may participate in
charitable, civic and benevolent organizations and provided further that the
Employee may participate in investments for his own account or for the account
of entities in which he has an interest so long as none of these endeavors
interfere with his obligations to the Employer.

 

2.3                               Disclosure of Information. The Employee
acknowledges that all records, data, materials and information and copies
thereof and all information relating to any properties, procedures, suppliers,
services, personnel, policies and practice, cost and expense structure,
business, prospects and business/ organizational opportunities and plans of the
Employer and all financial information and other information or disclosure
relating to the business and affairs of the Employer (all of which are
hereinafter collectively called the “Confidential Information”) disclosed to,
obtained or acquired by the Employee, is and shall remain the exclusive property
of the Employer, the disclosure of which may be highly detrimental to the best
interests of the Employer. Therefore, the Employee agrees that:

 

(i)            The Employee will hold in strictest confidence and not disclose,
reproduce, publish or use in any manner during his employment or at any time
after termination for any reason, without the express authorization of the
Employer, any Confidential Information, except as such disclosure or use may be
required in connection with the Employee’s work for the Employer.

 

3

--------------------------------------------------------------------------------


 

(ii)           Upon request or upon the date of termination of the Employee’s
employment, the Employee will deliver to the Employer, and not retain or deliver
to anyone else, any and all Confidential Information and all notes, memoranda,
documents and in general, any and all materials, electronic or written, and any
and all material or property relating to the Employer’s business.

 

2.3.2 In the event of a breach or threatened breach by the Employee of the
provisions of this Article 2.3, the Employer shall be entitled to a restraining
order or an injunction (i) restraining the Employee from disclosing, in whole or
in part, any Confidential Information or from rendering any services to any
person, firm, corporation, association or other entity to whom such Confidential
Information, in whole or in part, has been disclosed or is threatened to be
disclosed; and/ or (ii) requiring that the Employee deliver to the Employer all
Confidential Information, documents, notes, memoranda and any and all
discoveries or other material upon termination of the Employee’s employment with
the Employer. Nothing herein shall be construed as prohibiting the Employer from
pursuing other remedies available to the Employer for such breach or threatened
breach, including the recovery of damages from the Employee. The Employee’s
obligations in this Article 2.3 shall survive the termination of the Employee’s
employment with the Employer, howsoever caused.

 

ARTICLE 3

COMPENSATION OF THE EMPLOYEE

 

3.1                               Salary and Perquisites. (a) For his services
under this Agreement, the Employee shall be entitled to receive a base salary at
the rate of Cdn.$180,000 per annum; (b) the base salary provided shall be paid
in equal semi-monthly installments in accordance with the Employer’s normal
practices; (c) the Employee shall also be entitled to an initial grant of 60,000
stock options in the Employer to be issued on and priced based on the closing
price at the earliest available date, such date to be determined jointly by the
Chief Financial Officer and legal counsel to the Corporation, taking into
account relevant stock exchange and securities laws considerations as they
pertain to financial and non-financial black-out periods. The options shall be
subject to all the terms and conditions of the Employers Equity Incentive Plan;
(d) the Employee shall also be entitled to participate in any other compensation
and perquisite plans provided by the Employer to executive employees of the
Employer, subject to the applicable terms of such compensation and perquisite
plan as are determined in the sole discretion of the Employer in relation to the
Employee; and (e) Employer shall make and remit all required withholding and
employment taxes on any compensation paid or payable to Employee hereunder.

 

3.2                               Vacation and Public Holidays. The Employee
shall be entitled to eighteen (18) days of paid vacation per year of employment
(accrued on a monthly basis) provided

 

4

--------------------------------------------------------------------------------


 

that the Employee shall schedule such vacation time with the agreement of the
Senior Vice President and shall use his best efforts to schedule such vacation
time so as not to substantially interfere with the Employer’s business. Vacation
not used in any calendar year shall be deemed surrendered and shall have no
monetary value. Any vacation not taken by such date shall be forfeited subject
to the requirements of the Ontario Employment Standards Act. The Employee shall
also be entitled to take all paid public holidays customarily extended by the
Employer to executive employees of the Employer. Notwithstanding, Vacation days
accrued in any given year may be carried over to the following year with the
written permission of the Chief Financial Officer. In the event the Company
implements a vacation policy or similar, such policy shall supersede the terms
of this Agreement.

 

3.3                               Medical, Health and Dental Insurance Coverage.
The Employer shall provide medical, health and dental insurance coverage to the
Employee and (as applicable) his spouse or partner with coverage generally
consistent with that extended by the Employer to other executive employees of
the Employer. Such coverage shall be subject to the conditions set out in the
applicable plans and/or insurance contracts.

 

3.4                               Expense Reimbursement. The Employee shall be
entitled to prompt reimbursement for all reasonable and allocable expenses
incurred by the Employee in the performance of his duties hereunder. The
Employee shall provide the Employer with proper receipts and substantiation for
such expenses. The Employer shall advance reasonable estimates of such expenses
upon request of the Employee.

 

ARTICLE 4

TERMINATION OF EMPLOYMENT

 

4.1                               TERMINATION. This Agreement and the Employee’s
employment hereunder may be terminated only as follows:

 

4.1.1 Death. This Agreement shall automatically terminate upon the death of the
Employee during the term of this Agreement. In such event, the Employer shall
pay to the Employee’s estate (i) any unpaid wages earned by the Employee to the
date of his death, and (ii) any accrued and unpaid vacation pay earned by the
Employee during the same calendar year. Upon payment of such amounts, the
Employer shall have no further obligations to the Employee.

 

4.1.2 Termination by the Employer for Cause. The Employer may terminate the
Employee’s employment hereunder at any time without notice for “Cause.” For
purposes of this Agreement, “Cause” shall mean: (1) the willful and continued
failure by the Employee substantially to perform his duties hereunder (other
than any such failure resulting from the Employee’s permanent disability as
defined in Article 4.1,2 herein), (2) the willful engaging by the Employee in
misconduct which is materially injurious to

 

5

--------------------------------------------------------------------------------


 

the Employer, other than business decisions made in good faith; (3) the willful
violation by the Employee of the provisions of this Agreement, (4) dishonesty of
the Employee, or (5) the Employee’s commission of an offence under criminal or
quasi criminal legislation. In the event of a termination for Cause, the
Employer shall pay to the Employee any unpaid wages earned by the Employee to
the date of his termination and any accrued and unpaid vacation pay earned by
the Employee during the same calendar year. The Employer shall have no further
obligations to the Employee.

 

4.1.3 Termination by the Employer Without Cause. Notwithstanding anything else
in this Agreement, the Employer may terminate the Employee’s employment without
just cause, by providing three (3) weeks of Employee’s base salary per year
employed with the Employer up to a maximum of twelve (12) weeks base salary, in
lieu of notice which for certainty shall be inclusive of the notice required by
the Employment Standards Act, 2000 and/or pay in lieu of such notice, or
severance pay (if any) owing under the Employment Standards Act, 2000. During
this in lieu of notice period your benefits will continue to the extent
allowable under their respective plans. You agree that such notice is reasonable
and that no further notice is owing. The Employer guarantees that you will
receive all amounts owing to you under the Employment Standards Act, 2000.

 

The Employee agrees that any payment above and beyond such payment required
under the Employment Standards Act, 2000 is being accepted by the Employee in
full and final settlement of any and all actions, causes of actions, suits,
claims, demands and entitlements whatsoever which the Employee has or may have
against the Employer, its affiliates and any of their respective directors,
officers, employees, successors and assigns arising out the Employee’s hiring,
employment and the termination of Employee’s employment or this Agreement.

 

4.1.4. Other Termination by the Employee. The Employee may terminate this
Agreement by providing at least 30 days prior written notice to the Employer.
Subject to the requirements of the Employment Standards Act, 2000, the Employer
may in its discretion waive all or part of such period of notice. In the event
of such termination of employment, the Employer shall pay to the Employee any
unpaid wages earned by the Employee to the date of termination plus any accrued
and unpaid vacation pay earned by the Employee during the same calendar year.

 

4.1.5 Transition Duties. Upon termination of Employment in accordance with this
Section 4, the Employee agrees to provide reasonable transitional assistance to
the Employer. The Employer agrees that a reasonable consulting fee should be
paid to the Employee in this regard.

 

6

--------------------------------------------------------------------------------


 

4.1.5 Notice of Termination to be in Writing. Any termination of the Employee’s
employment by the Employer or by the Employee shall be communicated by written
notice of termination to the other party.

 

ARTICLE 5

GENERAL PROVISIONS

 

5.1                               Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the Province of Ontario
and the laws of Canada in force therein.

 

5.2                               Entire Agreement. This Agreement supersedes
any and all other agreements, whether oral or in writing, between the parties
with respect to the employment of the Employee by the Employer. Each party to
this Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by either party, or anyone
acting on behalf of any party, that are not embodied in this Agreement, and that
no agreement, statement, or proxies not contained in this Agreement shall be
valid or binding.

 

5.3                               Assignment. The Employee may not assign his
rights and obligations under this Agreement to any person or entity except with
the express consent in writing of the Employer. The Employer may assign its
rights and obligations under this Agreement to any affiliate of the Employer or
successor to the Employer’s business by providing notice of such assignment in
writing to the Employee.

 

5.4                               Notices. For purposes of this Agreement,
notices, demands and all other communications provided for or required by this
Agreement shall be in writing and shall be deemed to have been duly given and
effective immediately when delivered personally or three days following delivery
by registered mail, return receipt requested, postage prepaid, or immediately
following delivery fax or e-mail with receipt confirmation followed by mail
delivery, addressed as follows:

 

7

--------------------------------------------------------------------------------


 

If to the Employee:

Nathan Stubina

 

[information intentionally omitted]

 

Email: [information intentionally omitted]

 

 

If to the Employer:

McEwen Mining Inc.

 

181 Bay Street, Suite 4750

 

Bay Wellington Tower

 

Toronto, Ontario M51 2T3

 

Attention: General Counsel

 

Fax: 647 258-0408

 

Email: notice@mcewenmining.com

 

or such other address as either party may have furnished to the other in writing
in accordance herewith.

 

5.5                               Severability. If any court of competent
jurisdiction renders any provision of this Agreement unenforceable, such
unenforceability shall not affect the enforceability of any other provision of
this Agreement.

 

5.6                               Section Headings. The section headings used in
this Agreement are for convenience only and shall not affect the construction of
any terms of this Agreement.

 

5.7                               Amendments. This Agreement may be amended only
by written agreement signed by both the Employer and the Employee.

 

5.8                               Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall constitute an original but all
of which, when taken together, shall constitute only one legal instrument. This
Agreement shall become effective when an original or copy thereof bears the
signatures of both parties hereto. It shall not be necessary in making proof of
this Agreement to produce or account for more than one such counterpart
instrument.

 

5.9                               Arbitration. The Employer and the Employee
agree that any issue or dispute arising out of or relating to the application,
interpretation, effect or alleged violation of the Agreement shall be finally
settled by binding arbitration in the City of Toronto in the Province of Ontario
in accordance with the then existing National Arbitration Rules of the ADR
Institute of Canada, Inc. and the arbitration award may be entered in any court
having jurisdiction thereof. Each party shall pay fifty percent (50%) of all
fees and costs of the arbitrator(s) as well as all the fees and costs of its own
counsel and witnesses, and

 

8

--------------------------------------------------------------------------------


 

all other fees and costs associated with the preparation and presentation of the
party’s case, unless the arbitrator(s) decide otherwise. However, the prevailing
party in such arbitration proceeding shall be entitled to reimbursement of its
reasonable legal fees and costs by the non-prevailing party, as determined by
the arbitrator(s).

 

Employee agrees that the Employer has advised him that he should obtain
independent legal advice in connection with the terms of this Agreement.
Employee confirms he has either obtained such advice or chosen not to do so and
that he fully understands the terms and conditions set out herein and agrees to
be bound by them.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

EMPLOYER:

 

MCEWEN MINING INC.

 

 

By:

signed by email

 

Nils F. Engelstad, Corporate Secretary

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

/s/ Nathan Stubina

 

 

Nathan Stubina

 

February 26, 2014

 

 

 

 

 

 

Witness

 

 

 

9

--------------------------------------------------------------------------------